





CITATION:
R. v. Jones, 2011
          ONCA 632



DATE: 20111011



DOCKET: C52480



COURT OF APPEAL FOR ONTARIO



MacPherson, Blair and Epstein JJ.A.



BETWEEN:



Her Majesty the Queen



Appellant



and



Ronald Jones



Respondent



Susan Magotiaux, for the appellant



Dale Ives, for the respondent



April 26, 2011

On appeal from an acquittal entered by Justice M.J. Nolan of
          the Superior Court of Justice on a charge of possession of child pornography,
          on July 2, 2010.



R.A. Blair J.A.:



OVERVIEW

[1]

What happens when the police are lawfully searching a computer pursuant
    to a valid warrant for one crime and they discover evidence of another  are
    they permitted to continue the computer search for further evidence of the
    second crime without another warrant?  That is the essential question raised on
    this appeal.

[2]

The police were investigating Mr. Jones for fraud.  They believed he had
    participated in a fraudulent Internet scheme involving the sale of a motorcycle
    and that the invoice for the transaction was a computer-generated forgery.  They
    obtained a warrant authorizing the search and seizure in his residence of data
    relating to certain e-mail transactions, images relating to counterfeit items,
    and [a]ny electronic data processing and storage devices, personal computer
    and computer systems.  In the course of executing the warrant, they seized the
    appellants computer, and in the course of examining its contents for evidence
    of fraud, they found evidence of child pornography.

[3]

Without obtaining a further warrant  and after seeking advice from an
    experienced Crown lawyer who advised they could proceed  they continued their
    examination of the computer files in search of further evidence of pornography,
    including the search of video files that would not have been accessed had the
    search been confined to evidence of fraud.  The result was the discovery of 57
    images and 31 videos of child pornography.

[4]

The respondent was charged with possession of child pornography.  At his
    trial, Justice Nolan concluded that his rights under s. 8 of the
Charter
had been violated in the computer analysis because, although the warrant was
    valid for purposes of the fraud investigation, it did not authorize a review of
    the computer hard drive for anything other than evidence of fraud.  She
    classified the advice given to the police as reckless and cavalier, and
    symbolic of an institutional failure, and excluded the child pornography
    evidence found as a result of the search.  The charges were therefore
    dismissed.

[5]

The Crown appeals and invites this Court to provide much-needed
    guidance on the appropriate scope of examination of computers seized under
    warrant.  It also requests that we address what it characterizes as the trial
    judges unreasonable finding of recklessness with respect to the Crown advice
    given to the police.
[1]

[6]

Although I agree with the trial judge that the search of the video files
    constituted a breach of the respondents s. 8 rights, I would allow the appeal for
    the reasons that follow.

FACTS


The Initial Investigation

[7]

In November 2005, the respondent was under investigation for a fraud
    perpetrated through the use of a computer.  The fraud related to the purchase
    of a Yamaha motorcycle listed for sale on e-Bay by a resident of Ogden, New
    York.  In an e-mail, a person identifying himself as Ronald Johnston offered
    to buy the motorcycle, and in June 2005, a man using the same name went to
    Ogden and purchased the motorcycle using a Western Union money order.  The
    money order turned out to be fraudulent, and the police suspected that it was a
    computer-generated forgery.  The name Ronald Johnston also turned out to be a
    fake, but the e-mail address and e-Bay account were traced to Ronald Jones, the
    respondent, and to an address in London, Ontario.

[8]

On November 19, 2005 the R.C.M.P. obtained a search warrant for the
    respondents home.  The terms of the warrant were broad and authorized the
    police to seize a number of things, including any computers and related
    equipment.  For purposes of the appeal, the pertinent provisions are that the
    police were authorized to search the respondents premises and to seize:

·

All originals or copies of documents or data whether recorded on
    paper or as data stored within a computer system relating to the email
    transmissions from Ronald Jones to James Holtz,
[2]
including but not limited to any email address used by Ronald Jones including robjohnson_nysp@hotmail.com that contacted the
    victim James Holtz at this email address mud4you@rochester.rr.com
·

Any electronic data processing and storage devices, personal
    computer and computer systems
·

Any documents  images, digital representations and templates of
    counterfeit tokens of value including but not limited to counterfeit Western
    Union money orders.
The Review of the Computer Hard Drives
[9]

The warrant contained no restrictions on the types of computer files
    that could be searched.  Before starting his inspection of the computers two
    large hard drives, the police analyst, Sgt. Rimnyak, examined the relevant
    documentation and concluded that it was necessary to search all document and
    image files for evidence of fraud.  Because the warrant contained no date
    limitation, he did not limit his search to any particular date range.
[10]

During his initial review of the document and image files, Sgt. Rimnyak
    found images that he believed constituted child pornography, based on his
    previous experience with child pornography cases.  He asked the investigating
    officer, Cpl. Herrington, to contact the Crown to determine whether a warrant
    should be obtained to search for further child pornography.  The advice he
    received from Cpl. Herrington as a result of those inquiries was that, if there
    were no restricting terms or conditions in the warrant, the authorization
    permitted examination of the entire hard drive.  Sergeant Rimnyak then
    contacted the Crown lawyer personally to ensure that the Crown understood that
    a full examination of the hard drives would include looking at video files that
    he would not have examined for purposes of the fraud investigation.  Although
    he made no notes of the conversation, he testified that he received the same
    advice, namely, that he could proceed without a further warrant to examine all
    files on the computer for evidence of child pornography.
[11]

The full examination of the hard drives yielded the 57 images and 31
    videos of child pornography referred to above.
The Crown Advice
[12]

Assistant Crown Attorney Fraser Kelly provided the impugned legal advice
    to Cpl. Herrington and Sgt. Rimnyak.  Mr. Fraser is a seasoned Crown Attorney,
    very experienced in matters relating to search and seizure.  Having practised
    for 21 years, he was for 11 years a co-director of the Search and Seizure
    course at the Ministry of the Attorney Generals summer Crown School attended
    by prosecutors from across the country.  He was a designated wiretap agent and
    has lectured widely to lawyers and police on a variety of search and seizure
    issues.  At the time, he was providing legal advice to police several times a
    week, most frequently with respect to those types of issues.
[13]

Mr. Kelly did not specifically recall speaking with Cpl. Herrington or
    Sgt. Rimnyak but did not dispute that he likely gave them the go ahead advice
    that is questioned here.  Indeed, it is not disputed that he did so.  He could
    find no notes of his conversation but was not surprised by this because if the
    request were not by e-mail and was routine, he would not normally have a
    record.  When providing advice by telephone, he did not routinely keep a
    notebook because he expected the police officers to do so.
[14]

Mr. Kelly testified that it is very probable that I would have advised
    them to proceed  that provided the computer was lawfully placed in their hands
for examination
by a jurist, they were free to fully examine the
    entirety of its contents without obtaining a second section 487.01 warrant. 
    He gave the police the best advice regarding computer searches that [he] was
    able, with regard to the state of the law at the time.  Corporal Herrington
    testified that Mr. Kelly referred to two cases in support of his advice; Crown
    and defence counsel agreed that those cases were
R. v. Law
, [2002] 1
    S.C.R. 227 and
R. v. Weir
(2001), 156 C.C.C. (3d) 188 (Alta. C.A.).  The
    trial judge ultimately took the position that those authorities did not support
    the advice given by Mr. Kelly.  I will return to this discussion later in these
    reasons.
ANALYSIS
[15]

The overarching questions to be determined are whether the search for
    evidence of child pornography was authorized by the terms of the warrant itself
    or, if not, whether it was otherwise authorized in law and conducted in a
    reasonable manner.  In that context, Ms. Magotiaux submits on behalf of the
    Crown that the trial judge erred in finding a breach of s. 8 of the
Charter
.
     She argues that:
a)

the
    warrant itself properly authorized seizure of the child pornography evidence
    because the police were entitled to make a full examination of the entire
    computer contents pursuant to it;
b)

the manner
    of the search was reasonable for that reason and because the officers conduct
    showed appropriate regard for the respondents
Charter
rights; and,
c)

the plain view doctrine and s. 489 of the
Criminal Code
apply
    in the computer context and support the legal search and seizure of the child
    pornography evidence in this case.
[16]

In addition, she contends that the trial judge erred in impugning the
    advice provided by an experienced and knowledgeable Crown Attorney and that
    this error fuelled the trial judges decision to exclude the child pornography
    evidence pursuant to s. 24(2) of the
Charter
, which, she submits, was an
    error as well.
[17]

I will deal with each of these issues, but first I turn to a brief
    recital of the principles underlying s. 8 and search and seizure.
Underlying Principles
[18]

Section 8 of the
Charter
provides that everyone has the right to
    be secure against unreasonable search or seizure.  The general principles
    underlying that protection are well-established, but warrant repeating.
[19]

A search and seizure is only lawful if it is authorized by law and if
    both the law and the manner in which the search is carried out are reasonable:
R.
    v. Collins
, [1987] 1 S.C.R. 265, at p. 278;
Law
, at para 29.  The
    onus is on the person seeking to establish the breach to show that his or her
    s. 8 rights have been violated.  A warrantless search is
prima facie
unreasonable, however, and therefore a breach of s. 8, and the onus is on the
    Crown in such circumstances to prove that such a search was reasonable.
[20]

To give effect to the s. 8 right involves an assessment in each case of
    whether the publics interest in being left alone by government must give way
    to the governments interest in intruding on the individuals privacy in order
    to advance its goals

in particular, those
    related to law enforcement.  The
Charter
s bias is in favour of the
    former and, accordingly, in order to prevent unjustified searches, a legally
    valid pre-authorization, such as a warrant, is a pre-condition to a lawful
    search and seizure, where it is feasible to obtain one.  See
Hunter v.
    Southam Inc.
, [1984] 2 S.C.R. 145 at pp. 159-161.
[21]

As
Hunter
and its progeny tell us, the primary value underpinning
    the s. 8 right is the need to protect an individuals reasonable expectation of
    privacy in the target of the proposed search against unreasonable intrusion by
    the State: see also, for example,
R. v. Dyment
[1988] 2 S.C.R. 417, at
    pp. 426-27;
R. v. Edwards
, [1996] 1 S.C.R. 128, at paras. 30 and 32;
R.
    v. Law
, [2002] 1 S.C.R. 227, at paras. 15-16.  The privacy expectation
    encompasses not only property interests but personal and informational privacy
    too.  As Bastarache J. observed in
Law
, at para 16:
This Court has adopted
    a liberal approach to the protection of privacy.  This protection extends not
    only to our homes and intimately personal items, but to information which we
    choose ... to keep confidential.
[22]

Here, we are concerned with the respondents reasonable expectation as
    to his informational privacy.  Sopinka J. defined the essential nature of this
    interest in
R. v. Plant
[1993] 3 S.C.R. 281.  At p. 293, he said:
In fostering the
    underlying values of dignity, integrity and autonomy, it is fitting that s. 8
    of the Charter should seek to protect
a biographical core of personal
    information which individuals in a free and democratic society would wish to
    maintain and control from dissemination to the state.  This would include
    information which tends to reveal intimate details of the lifestyle and
    personal choices of the individual
. [Emphasis added.]
Overview of Analysis
[23]

I have concluded that the trial judge was correct in holding that the
    warrant itself was valid for purposes of authorizing the search for evidence of
    fraud, but that it did not authorize a different search for evidence of child
    pornography other than that found in the data image files.
[24]

This is not because the warrant should be struck as too broad, in the
    sense that it contained no limitations on the ability of the police to search
    the computer, and therefore improperly invaded the high expectation of privacy
    the respondent had in the contents of his computer, as the respondent argues.  It
    is because the warrant itself is properly restricted in the circumstances.  Although
    it contained no limitations on the
types of files
that could be examined,
    it was reasonably focused and limited in the
types of evidence
the
    police could seek; and that evidence did not include evidence of child
    pornography.
[25]

In addition, I do not accept the Crowns argument that the warrant
    authorized the search because a computer is an indivisible object which, like
    pieces of physical evidence, can be tested and inspected in whatever ways the
    police deem necessary once lawfully seized under the warrant.  I also reject
    the somewhat connected suggestion that because the right to seize a computer
    would be a hollow one without the ability to examine its contents, it must
    follow that the police are entitled to examine the entirety of the contents.
[26]

Accordingly, since the search for and seizure of evidence of child
    pornography was not authorized by warrant, it must be justified on some other
    basis.  Here, the Crown relies on s. 489 of the
Criminal Code
and the
    operation of the common law plain view doctrine.  These principles justify
    the seizure of the image files containing child pornography, but they do not
    justify the seizure of the video files containing child pornography in the
    circumstances.
[3]
[27]

Finally, with respect to s. 24(2) of the
Charter
, the trial judge
    erroneously based her decision to exclude the impugned evidence on a misapprehension
    of the evidence respecting systemic failure and on an unreasonable finding with
    respect to the nature of the Crowns advice.  These errors re-open the analysis
    to this Court, and, in my view, the
Grant
analysis
[4]
favours inclusion of the evidence in the circumstances of this case.
[28]

I turn now to a discussion of the issues.
The Warrant Itself Did Not
    Authorize A Search For Child Pornography
[29]

I agree with the trial judge that the warrant was sufficient to support
    the search for evidence of fraud (using the word loosely  more accurately, for
    evidence of possession of stolen property and evidence of uttering a forged
    document), but that it did not authorize the search for and seizure of the
    child pornography files.  She said:
With respect to whether
    the warrant was invalid, it is my view that the warrant was for a search for
    the offence related to the possession of stolen goods and the fraudulent use of
    a money order and was clear enough for that purpose.  It was certainly not
    valid for the purposes of doing the further searches for child pornography.
[30]

Whether the warrant was valid for the purposes of doing further searches
    for child pornography is dependent on the resolution of two conflicting points
    of view.  Ms. Ives argued on behalf of the respondent that the warrant was
    invalid on its face for such purposes because it was too broad in not placing
    any time or content limitations on the search of the computer.  Ms. Magotiaux
    argued that the further search for child pornography was justified under the
    warrant
because
it placed no such limitations on the police, and rightly
    so since a computer, once lawfully seized, is like other physical objects that
    might yield evidence of crime and may be tested and inspected as the police
    deem necessary.
[31]

I do not think either submission is correct.
Was the
    Warrant Too Broad?
[32]

First, I do not read the warrant as authorizing a comprehensive review
    of the entire contents of the appellants computer without limitation.  It is
    true that there are no parameters on the types of files that could be accessed
    or on the relevant time frame within which the police were entitled to examine
    the dated files on the computer.  I do not see either of these factors as fatal,
    however.
[33]

As noted above, the warrant places restrictions on the type of evidence
    that may be sought and is therefore not as broad and unlimited as may be
    suggested.  It authorizes a search and seizure in respect of evidence of
    fraud.  And in respect of fraud, it is relatively focused in its reach: it
    permits a search in the respondents residence for, and the seizure of: (i) any
    personal computers and related equipment or devices (the computers), (ii)
    data stored within a computer system relating to email transmissions between
    the respondent and the seller of the motorcycle, and (iii) any documents,
    images or digital representations of counterfeit tokens of value including, but
    not limited to, counterfeit Western Union money orders.  In effect, the warrant
    contemplated a two-staged search: first, for the computer and related devices,
    and secondly a search of the contents of the computer for evidence relating to
    the email transmissions and the counterfeit images in question.  This is not
    too broad.
[34]

Ms. Ives further submits that the warrant is invalid on its face because
    it does not place any constraints on the relevant time frame within which the
    police were entitled to examine the dated files on the computer: see
R. v.
    Du
, 2004 ABQB 849, at paras. 16-22.  I do not think much turns on this
    omission here, however, because the warrant is quite clear and focused with
    respect to the targets of the computer search, i.e., data stored within the
    computers systems relating to the described email transmissions and images,
    digital representations and templates of counterfeit tokens.  Date parameters
    are not particularly pertinent to that inquiry and their absence does not allow
    the police authorities to stray beyond the legitimate targets of the search.  The
    warrant is not overly broad in this respect either, in my opinion.
The Nature of
    a Computer Search
[35]

Much energy and argument were devoted at trial and on appeal to the
    nature of a computer in the context of a search of its contents.  The
    respondent trumpeted the almost unlimited amounts and variety of personal and
    confidential information that may be stored on an individuals computer, and
    the need to protect the individuals s. 8 reasonable expectation of privacy in
    such information to the extent possible in the course of a search of the
    computers contents.  The Crown emphasized the need for broad search parameters
    for a series of practical reasons that I will address and also took the
    position that, once lawfully seized, a computer, like other physical objects,
    could be subjected to whatever tests may be necessary: the right to seize a
    computer is hollow without the right to search its contents.
[36]

There are compelling arguments to be made for all of these positions
    but, in the end, I do not accept that the broad right to examine all computer
    contents in search of evidence of fraud pursuant to the warrant was sufficient
    to authorize a further search for evidence of child pornography without the
    police obtaining a second warrant.  This could easily have been done.  Searches
    of this nature are generally performed off-site and post-seizure, as this one
    was.  Frequently, as here, there is no urgency.  In such circumstances, nothing
    prevents the police from applying for another warrant.

The Computer
    as Repository of Confidential Information
[37]

In this debate there is a common recognition that computer searches are
    invasive and that computers are the repository of immeasurable and infinitely
    variable chunks of highly private and confidential personal information  often
    the very epitome of the type of biographical core information sought to be
    protected by the privacy expectations underlying s. 8.  Justice Fish captured
    this notion vividly in
R. v. Morelli
, [2010] 1 S.C.R. 253, at paras.
    2-3:
It is difficult to imagine a search more intrusive,
    extensive, or invasive of ones privacy than the search and seizure of a
    personal computer.
First, police officers
    enter your house, take possession of your computer, and carry it off for
    examination in a place unknown and inaccessible to you.  There, without
    supervision or constraint, they scour the entire contents of your hard drive:
    your emails sent and received; accompanying attachments; your personal notes
    and correspondence; your meetings and appointments; your medical and financial
    records; and all other saved documents that you have downloaded, copied,
    scanned, or created.  The police scrutinize as well the electronic roadmap of
    your cybernetic peregrinations, where you have been and what you appear to have
    seen on the Internet  generally by design, but sometimes by accident.
[38]

This is more or less what happened to the respondents computer, and Ms.
    Ives submits that a warrant issued to search a computer for one valid purpose
    cannot justify an expanded search for a different purpose, given the high
    expectation of privacy that a person has in the contents of his or her computer.
The Crowns
    Practical Concerns
[39]

On the other side of the ledger, prosecutorial authorities  including
    the appellant in this case  raise a number of concerns about the nature of
    computer evidence that militate in favour of more broadly worded and flexible
    authorizations in this area.  They point to:
(a) the difficulty in narrowing the field of search, given
    the realities of developing technology and the recognized ability of
    individuals to conceal information by storing it in different fashions, and by manipulating
    and reorganizing it so that a simple viewing of folder names and file lists or
    extensions may not provide an accurate reflection of the information stored in
    them;
(b) the fact that a warrant is issued (often very early) at
    the investigatory stage, and it is not practical at that stage to be precise
    about what could be relevant evidence;
(c) the fact that investigators, when making out grounds for
    a warrant, may not have the advance knowledge of what they will be examining or
    how they may be able to access the information stored on the computer, given
    the fast-paced nature of developing technology; and
(d) the difficulty that judicial officers face in assessing
    the suitability of technological search parameters that may be put forward in a
    wide variety of personal electronic device seizures.
[40]

There may be valid reasons, then, why the language used to authorize
    computer searches may need to be relatively broad in order to cope with the
    practical realities of an ever-changing and developing age of technology.  That
    said, there must also be some counter-balance to protect the privacy rights of
    individuals in the contents of their computers.  All rights to privacy in the
    contents of a computer need not be trampled on to achieve the states law
    enforcement objectives in a reasonable fashion.
[41]

At one level it is true to say that the authorization to search for and
    seize a computer is hollow unless the police have the corresponding right to
    examine its contents.  As A.W. MacKenzie J. observed in
R. v. Giles
,
    [2007] B.C. J. No. 2918 (B.C.S.C.), at para. 56, [a computer] device [is]
    meaningless without its contents.  But, the question is, what is the proper
    scope of that corresponding right to examine?
[42]

I do not accept that the right to examine the entire contents of a
    computer for evidence of one crime (fraud, in this case) carries with it the untrammelled
    right to rummage through the entire computer contents in search of evidence of
    another crime (possession of child pornography, in this case) without restraint
     even where, as here, the warrant may properly authorize unlimited access to
    the computers files and folders in order to accomplish its search objectives. 
    A computer search pursuant to a warrant must be related to the legitimate
    targets respecting which the police have established reasonable and probable
    grounds, as articulated in the warrant.
[43]

Here, that focus has been accomplished not by limiting access to the
    contents of the computer but  as described above  by framing the type of
    evidence that may be sought (evidence relating to the email transmissions and
    to counterfeit images) and the crimes to which that evidence relates
    (possession of stolen property and forgery).  The focus on the type of evidence
    being sought, as opposed to the type of files that may be examined is helpful,
    it seems to me, particularly in cases where it may be necessary for the police
    to do a wide-ranging inspection of the contents of the computer in order to
    ensure that evidence has not been concealed or its resting place in the bowels
    of the computer cleverly camouflaged.
[44]

To the extent they are required to examine any file or folder on the
    computer to reasonably accomplish that authorized search, the police are
    entitled to open those files and folders and to examine them, at least in a
    cursory fashion, in order to determine whether they are likely to contain
    evidence of the type they are seeking: see for example,
R. v. Manley
, 2011
    ONCA 128, at para. 38;
United States v. Williams,
592 F.3d 511 (4th Cir.
    2010) at pp. 521-22, cert. denied,
Williams v. United States
, 131 S. Ct.
    595, 178 L.Ed.2d 434 (2010).
One Seizure
    Fits All
[45]

A central theme in the Crowns argument was the notion of the computer
    as an indivisible object of search.  On this view, a computer is an item to be
    seized and, like any other physical object lawfully seized, is subject to
    whatever testing the police may determine necessary  even with respect to
    subsequently discovered crimes.  For example, a suspects clothing seized under
    a warrant in a sexual assault investigation may later be tested for semen in
    the context of a subsequent murder investigation: see
R. v. DeJesus
, 2010
    ONCA 581, at paras. 5-10.  Body samples (scalp and pubic hair) given on consent
    with a view to eliminating an individual as a suspect in one murder case were
    properly tested for a DNA match in connection with a second murder:
R. v.
    Arp
, [1998] 3 S.C.R. 339, at paras. 82-90: see also
R. v. Rodgers
,
    [2006] 1 S.C.R. 554, at para.
43;
R. v. Dore
(2002),
    166 C.C.C. (3d) 225 (Ont. C.A.), at para.
50.  The rationale behind this
    concept is that no reasonable expectation of privacy remains in the object once
    an object has been lawfully obtained by the police for the purpose of
    criminally investigating the suspect.
[46]

Put in the terms of this case, the argument is that a warrant containing
    no limiting terms with respect to the parts of the computer that could be
    searched, properly authorizes a full examination of all the data stored on the
    computer as if it is one indivisible item.  I do not accept this view,
    however.  In my opinion, the analogy between forensic testing of a physical
    object and the examination of the contents of a computer is not an apt one.  Unlike
    a physical object, it is not information generated by the physical
    characteristics of or adhering to the object that is the target of the search. 
    It is the informational contents of the computer themselves that are the target
    of the search.  This is a qualitative difference.
[47]

A better analogy is to the search and seizure of two different places:
    the home in which the computer is found, for example, and the computer itself.
[48]

A home contains all kinds of rooms, closets, cabinets, drawers, folders,
    files, safe vaults and the like.  Each may be a cache for a limitless variety
    of personal biographical core information.  The same may be said for
    computers. Vast amounts of personal information are stored in data banks. 
    Although the technology underlying these concepts is complex, documents,
    images, audio files, videos and other digital representations are stored on
    drives and are organized in folders, sub-folders and files.  Files
    themselves are characterized by various extensions, signifying their type.
[49]

Thus, authorizing a search of the contents of a computer is not unlike
    authorizing a search of another place or of a more expansive search of the
    same place.  There seems to me to be no reason in principle why the state
    should be any more entitled to roam around through the contents of a persons
    computer in an indiscriminate fashion than it would be to do so in a persons
    home without further authorization.
[50]

The police have available to them the necessary software, technology and
    expertise to enable them to tailor their searches in a fashion that will generate
    the information they seek, if it exists, while at the same time minimizing the
    intrusion on the computer users privacy rights in other information stored on
    the computer.  Sergeant Rumnyak testified that the EnCase software used in this
    case permits the police to view all data and all files contained on the
    computer but that the police do not normally look at all files in the course of
    an investigation; they focus on those they think will generate the evidence
    they are looking for.  That is as it should be.
[51]

As noted above, computers
are
different from other more
    traditional objects of search and seizure.  They are different not only because
    of the inordinately vast amounts of personal information that can be stored on
    them but also  in the words of Fish J. in
Morelli
 because of the
    electronic roadmap they can provide with respect to the cybernetic
    peregrinations of the individual whose computer it is.  They are different as
    well because of the technological difficulties inherent in the ability of prosecutorial
    authorities to search precisely for what they are entitled to obtain.  For the
    most part, however, these differences are in the degree and quantum of
    information that may be accessible on searching a computer, as opposed to
    searching, for instance, a home.  Or, they are simply differences in methods
    and mechanisms used to access the information (complex and sophisticated
    software and technology in the case of computers, and the more prosaic human
    senses of sound, sight, touch and smell aided by forensic science, in the case
    of traditional searches).  These differences are not differences in principle. 
     Stripped to their essentials for these purposes, conceptually, computers 
    like homes  are simply the storage repositories for a great deal of information
    about an individual (albeit often sensitive private and confidential
    information).
[52]

In conclusion, I do not accept the Crowns theory of the computer as an
    indivisible object for these purposes.  Nor, based on all of the foregoing, do
    I accept that the warrant issued here, itself, authorized a further warrantless
    search for evidence of child pornography.



The Plain View Doctrine and Section 489
[53]

The next issue does not concern whether the warrant was valid for
    purposes of doing further searches for child pornography.  Indeed, no one ever
    anticipated that the warrant would encompass a search for child pornography. 
    The issue is the extent to which the discovery of evidence pointing to a second
    (and unanticipated) crime can piggy-back onto the lawful execution of a
    computer-search warrant directed at a different crime.  More specifically, the
    issue is whether, having lawfully conducted a search of data and image files
    for evidence of fraud, and having discovered image files containing what they
    reasonably believed to be child pornography, the police were:
a)

entitled
    to seize and utilize the image files containing child pornography to form the
    basis for a child pornography investigation and prosecution (a different
    offence than the one for which they were lawfully seeking evidence); and
b)

entitled
    to conduct a further examination of other computer files for further evidence
    of child pornography, including video files that they would not have examined
    in the course of their search for evidence of fraud, for the same secondary
    purpose.
[54]

The answers to these questions depend upon the applicability of the
    plain view doctrine and of s. 489 of the
Criminal Code
to the facts of
    this case.
[55]

The Crown submits the plain view doctrine and/or s. 489 of the
Criminal
    Code
justify both the search and seizure of the images of child pornography
    discovered by Sgt. Rumnyak during his first review of the computer files and of
    the videos of child pornography found in the subsequent search.  I agree that
    they justify the former, but do not accept that they justify the latter.
[56]

The plain view doctrine operates when a police or peace officer is in
    the process of executing a warrant or an otherwise lawfully authorized search
    with respect to one crime and evidence of another crime falls into plain view. 
    Resort to this common law power is subject to the following restraints, however:
(i) The officer must be lawfully in the place where the search
    is being conducted (lawfully positioned, in the language of the authorities);
(ii)  The nature of the evidence must be immediately apparent
    as constituting a criminal offence;
(iii) The
    evidence must have been discovered inadvertently;
(iv) The plain view doctrine confers a seizure power not a
    search power; it is limited to those items that are visible and does not permit
    an exploratory search to find other evidence of other crimes.
See generally,
R. v.
    Spindloe
(2001), 154 C.C.C. (3d) 8 (Sask. C.A.), at pp. 29-37;
R. v.
    Fawthrop
(2002), 166 C.C.C. (3d) 97 (Ont. C.A.), at paras. 28-34;
Law,
    supra¸
at para. 27, and the authorities cited therein.
[57]

Section 489 of the
Criminal Code
states:
(1) Every person who executes a warrant may seize,
    in addition to the things mentioned in the warrant, any thing that the person
    believes on reasonable grounds
(a) has been obtained by the commission of an
    offence against this or any other Act of Parliament;
(b) has been used in the commission of an
    offence against this or any other Act of Parliament; or
(c) will afford evidence in respect of an
    offence against this or any other Act of Parliament.
(2) Every peace officer, and every public officer
    who has been appointed or designated to administer or enforce any federal or
    provincial law and whose duties include the enforcement of this or any other
    Act of Parliament, who is lawfully present in a place pursuant to a warrant or
    otherwise in the execution of duties may, without a warrant, seize any thing
    that the officer believes on reasonable grounds
(a) has been obtained by the commission of an
    offence against this or any other Act of Parliament;
(b) has been used in the commission of an
    offence against this or any other Act of Parliament; or
(c) will afford
    evidence in respect of an offence against this or any other Act of Parliament.
[58]

Both the common law plain view doctrine and the statutory s. 489
    provisions are exceptions to the general rule that a warrantless search is
    unreasonable and, therefore, a violation of s. 8.  Some have suggested that s.
    489 is a codification of the plain view doctrine.  I note that Borins J.A.
    expressed doubt about that proposition in
Fawthrop
, at para. 22.  While
    it is not necessary to decide that issue here, I, too, am not persuaded that
    such is the case.  See also
R. v. E.B.
, 2011 ONCA 194, at paras. 75-78.
[59]

Whether the plain view doctrine should apply in circumstances involving
    a computer search has been a matter of much debate.  The debate has centred on
    the intrusive nature of computer searches and the somewhat awkward fit between
    traditional search and seizure concepts and computer technology.  In
R. v. Bishop,
2007 ONCJ 441, for example, R.D. Clarke J. posed an example which is the
    converse of this one, namely, where police are searching for evidence of child
    pornography but come across evidence relating to an otherwise unknown fraud. 
    At para. 37 he observed that the concepts of plain view would seem to provide
    the police with a legitimate justification for their conduct, but commented
    that there was, in his view, good reason to question whether this approach
    [would] survive.  He went on to frame the concern in this way, at paras.
    38-39:
The search and seizure
    of mass storage devices tests the reasonableness of plain view when applied
    to the context of computer crime investigations.  Justifiable searches will
    often require sweeping examinations of all data on a hard drive.  Where the
    circumstances of the particular investigation justify such a wide-ranging
    search (for example, where evidence suggests that the target of the search has
    used countermeasures to secrete seizable data in or disguised as, other
    files), then no issues should arise.
Where, however, police
    routinely seize and review all material on a hard drive, even if they know only
    a small percentage is likely to be responsive to the warrant then
    constitutional issues are engaged.  So far as I am aware at present these
    issues remain unresolved.
[60]

In the United States there has been a similar discussion.
United
    States v. Comprehensive Drug Testing Inc.
, 579 F.3d 989 (9th Cir. 2009),
    revised, 621 F.3d 1162 (9th Cir. 2010), is perhaps the fullest example of the
    debate.  There, the federal government was conducting an investigation into the
    use of steroids by professional baseball players.  The Major League Baseball
    Players Association agreed that players would submit to urine samples solely
    for the purpose of determining the percentage of positive results; the results
    themselves were to remain confidential.  When ten players tested positive,
    however, the government obtained warrants to obtain information from private
    entities that had collected the samples and information.  Comprehensive Drug
    Testing Inc. was one of those entities.  The warrants were limited to
    information about the ten players respecting whom there was probable cause to
    believe had engaged in steroid use; however, the government seized and reviewed
    drug testing records of hundreds of players and many other people stored on the
    computers of the drug-testing providers.  The warrants were quashed and the
    seized property ordered returned.
[61]

The government was successful on its initial appeal to the Ninth Circuit;
    however, the judges of that court agreed to re-hear the case
en banc.
After
    the
en banc
hearing, the judges split on whether the state should be
    able to rely upon the plain view doctrine in cases involving a computer search. 
    Indeed, the court took the unusual position of issuing a revised
en banc
opinion
    a year later, in which it appears to have softened its first (majority) view
    that the government should forswear reliance on the plain view doctrine or any
    similar doctrine that would allow it to retain data to which it has gained
    access only because it was required to segregate seizable from non-seizable
    data (p. 998).  In a sentiment somewhat similar to that expressed by Fish J.
    in
Morelli
, the majority in the first
en banc
opinion justified
    that view by framing the risks in this way, at pp. 998 and 1004-1005:
The point of the
Tamura
[5]
procedures is to maintain the privacy of materials that are intermingled with
    seizable materials and to avoid turning a limited search for particular
    information into a general search of office file systems and computer
    databases.  If the government can`t be sure whether data may be concealed,
    compressed, erased or booby-trapped without carefully examining the contents of
    every file  and we have no cavil with this general proposition  then
    everything the government chooses to seize will, under this theory,
    automatically come into plain view.  Since the government agents ultimately
    decide how much to actually take, this will create a powerful incentive for
    them to seize more rather than less: Why stop at the list of all baseball
    players when you can seize the entire Tracey Directory
?
Why just that directory and not the entire hard drive?  Why just this computer
    and not the one in the next room and the next room after that?  Cant find the
    computer?  Seize the Zip disks under the bed in the room where the computer
    once might have been. ... Lets take everything back to the lab, have a good
    look around and see what we might stumble upon.
[6]
[62]

The majority went on later to elaborate on this general theme, at pp.
    1004-1005:
The problem can be
    stated very simply: There is no way to be sure exactly what an electronic file
    contains without somehow examining its contents  either by opening it and
    looking, using specialized forensic software, keyword searching or some other
    such technique.  But electronic files are generally found on media that also
    contain thousands or millions of other files among which the sought-after data
    may be stored or concealed.  By necessity, government efforts to locate
    particular files will require examining a great many other files to exclude the
    possibility that the sought-after data are concealed there.
Once a file is
    examined, however, the government may claim (as it did in this case) that its
    contents are in plain view and, if incriminating, the government can keep it. 
    Authorization to search
some
computer files therefore automatically
    becomes authorization to search all files in the same sub-directory, and all
    files in an enveloping directory, a neighboring hard drive, a nearby computer
    or nearby storage media.  Where computers are not near each other, but are
    connected electronically, the original search might justify examining files in
    computers many miles away, on a theory that incriminating electronic data could
    have been shuttled and concealed there.
[63]

Not all U.S. courts have accepted the
Comprehensive Drug Testing Inc.
approach to plain view, however.  For example,
United States v. Williams
,
supra
, involved an authorized search for evidence of the crimes of
    threatening and computer harassment during which evidence of child pornography
    was found and seized.  In upholding the seizure, the Fourth Circuit Court of
    Appeal acknowledged the proper application of the doctrine in the computer
    search context, explaining it is this way (at p. 522):
Once it is accepted
    that a computer search must, by implication, authorize at least a cursory
    review of each file on the computer, then the criteria for applying the
    plain-view exception are readily satisfied.
First
, an officer who has
    legal possession of the computer and electronic media and a legal right to
    conduct a search of it is law-fully present at the place from which evidence
    can be viewed, thus satisfying the first element of the plain-view exception.
Second
, the officer, who is authorized to search the computer and
    electronic media for evidence of a crime and who is therefore legally
    authorized to open and view all its files, at least cursorily, to determine
    whether any one falls within the terms of the warrant, has a lawful right of
    access to all files, albeit only momentarily.  And
third
, when the
    officer then comes upon child pornography, it becomes immediately apparent
    that its possession by the computers owner is illegal and incriminating.  And
    so, in this case, any child pornography viewed on the computer or electronic
    media may be seized under the plain-view exception. [Emphasis in original;
    citations omitted.]
[64]

In the foregoing debate, I prefer the general view articulated by the Fourth
    Circuit.  As noted above, this Court adopted the cursory review approach in
Manley
,
supra
, where the police conducted a cursory search of a cell phone
    seized incident to arrest.

Moreover, I do not think it can be said
    that, because information on a computer is not visible to the human eye, but
    requires the use of a software program to access it, it is not in plain
    view.  Once a file is opened by the computer programmer using the software, its
    contents can be read, and plain view comes into play, as the court noted in
Williams
.
[65]

Here, I am satisfied that the Crowns reliance on the child pornography
    found in the image files discovered in the course of the initial search for
    fraud-related evidence in this case does not violate s. 8.  Sgt Rimnyak was
    lawfully examining the image files under the warrant when he unexpectedly saw
    images that were immediately recognizable as images of child pornography. 
    Thus, his detection of the child pornography images in those files met all the
    requirements of both the plain view doctrine and s. 489 of the
Criminal Code
. 
    He was entitled to seize them.
[66]

For a number of reasons, however, the same cannot be said about the
    video images of child pornography.
[67]

First, the video files were not sitting in plain view following the
    discovery of the child pornography image files and, while the plain view
    doctrine authorized Sgt. Rimnyak to
seize
those image files, as noted
    above, it did not authorize him to conduct a further exploratory
search
for other evidence of child pornography.  Secondly, the videos were not
    inadvertently or unexpectedly discovered during the subsequent search he did
    conduct.  Sergeant Rimnyak suspected he might find more evidence of child
    pornography if he did the further search, and he was deliberately looking for that
    evidence.  The doctrine therefore did not apply.  Finally, to permit the plain
    view doctrine to operate in such circumstances would be to run the risk of
    overseizure, a risk to which electronic media searches are particularly
    susceptible and something the court must guard against: see
Bishop, supra
.
[68]

In his presentation to the 7
th
Annual Six-Minute Criminal
    Defence Lawyer program sponsored by the Law Society of Upper Canada, entitled
    Applying Section 8 in the Digital World: Seizures and Searches, Alan Gold
    aptly described the dangers of adopting the plain view doctrine uncritically to
    the computer world, including the problem of overseizure. At p. 3-2, he said:
Overseizure is a
    particularly acute problem in the digital context because by its very nature a
    computer contains massive amounts of information on topics and matters as
    diverse as an owners life.  Further, the plain view doctrine may have much
    greater scope to operate if a police officer is entitled to search at will
    through every nook and cranny of the computer.  The information in a computer
    is not in a form accessible to the human eye without using the computer itself,
    and the very act of computer use may arguably allow, if not require, law
    enforcement access to information and data  outside the terms of the search
    warrant.  In many ways a search warrant for a computer is really like the old
    general warrants or writs of assistance which authorized searches at large.
[69]

Various American authorities have expressed similar views.  See, for
    example,
United States v. Carey
, 172 F.3d 1268, at p. 1273 (10th Cir.
    1999) (police officer finding evidence of child pornography while looking for
    evidence of drug trafficking);
United States v. Turner
, 169 F.3d 84, at
    p. 88 (1st Cir. 1999) (officer finding evidence of child pornography while in
    search of evidence regarding an assault);
United States v. Comprehensive
    Drug Testing Inc., supra
(evidence of steroid use by a large number of
    major league baseball players and many others discovered while searching for
    steroid use by ten players with respect to whom reasonable and probable grounds
    existed).
[70]

For these reasons, I would not extend the plain view doctrine to justify
    the police seizure and ensuing use by the Crown of the subsequently discovered
    video files.
[71]

Nor does s. 489 of the
Criminal Code
assist in this respect.  For
    the purposes of this case, its reach stops as well at the discovery of the
    image files.
[72]

There is very little jurisprudence dealing with s. 489.  In
Fawthrop
,
    at para. 27, Borins J.A. concluded, after a brief consideration of the section,
    that,
... the power of
    seizure which [subsections (1) and (2)] authorize necessarily is confined to
    what police officers locate in the execution of a valid search warrant under
    subsection (1) or where an officer is lawfully present in a place under
    subsection (2).  Therefore, read as a whole, s. 489 authorizes police officers
    to lawfully seize items which they locate in the circumstances provided for in
    subsections (1) and (2).
[73]

Implicit in the s. 489 power is the premise that the law enforcement
    officer has come across or seen something in the course of a lawful search. 
    The law enforcement officer must have reasonable and probable grounds to
    believe that that something will afford evidence of a crime.
[7]
For the reasons expressed above, Sgt. Rimnyak did not come across or see the
    video files in the course of his initial seizure and search of the computer.  Like
    the plain view doctrine, s. 489 provides law enforcement agencies with a right
    to seize.  It does not provide them with a right to search for further
    evidence.
[74]

Section 489, therefore, does not apply.
Section 24(2)
[75]

I have concluded that the seizure of the image files containing child
    pornography did not constitute a breach of the respondents s. 8
Charter
rights.  It follows that those image files are admissible and that no s. 24(2)
    issue arises in respect of them.  Given the contrary conclusions respecting the
    seizure of the video files containing child pornography, however, the trial
    judges decision to exclude that evidence pursuant to s. 24(2) must be
    considered.
[76]

Section 24(2) of the
Charter
provides that:
Where, in proceedings
    under subsection (1), a court concludes that evidence was obtained in a manner
    that infringed or denied any rights or freedoms guaranteed by this Charter, the
    evidence shall be excluded if it is established that, having regard to all the
    circumstances, the admission of it in the proceedings would bring the
    administration of justice into disrepute.
[77]

The principles to be applied when assessing whether evidence should be
    excluded under s. 24(2) have recently been re-formulated by the Supreme Court
    of Canada in
R. v. Grant
, [2009] 2 S.C.R. 353, at paras. 67-71.  In
    summary, the court is to consider (1) the seriousness of the
Charter
breach, (2) the impact of that breach on the accuseds
Charter
-protected
    rights, and (3) the societal interest in having criminal matters adjudicated on
    their merits.  If, on a proper application of these principles, and having regard
    to all of the circumstances, the court is satisfied that admitting the evidence
    would bring the administration of justice into disrepute  taking a long-term
    view of this notion  the court is required to exclude the tainted evidence. 
    The decision is discretionary and generally attracts a great deal of deference.
[78]

Here, the trial judge addressed those proper principles.  Respectfully,
    however, her decision to exclude the evidence of child pornography is tainted
    by two significant evidentiary missteps.  Her finding that the Crowns advice
    to the police to proceed without a further warrant was, amongst other things, cavalier
    or reckless was, in my view, both unnecessary and unwarranted on the record.  In
    addition, her finding  built on this conclusion  that the Crowns error
    indicated a systemic problem or failure is not supported by any evidence.
[79]

Where a decision to exclude evidence under s. 24(2) is tainted by an
    error in principle, a misapprehension of material evidence, or is arrived at by
    virtue of an unreasonable assessment of the evidence, the resulting exclusion
    of the evidence will constitute an error of law appealable by the Crown:
R.
    v. Harris
(2007), 225 C.C.C. (3d) 193 (Ont. C.A.), at para. 51.  Put
    another way, where a s. 24(2) decision is based on such errors it is no longer
    entitled to the considerable deference that normally attaches to such a
    decision, and the s. 24(2) analysis is re-opened afresh for the appellate
    courts consideration.  That is the case here.  I turn first, though, to the
    errors I have just mentioned.
[80]

The trial judge was unconsciously ensnared, I think, by her overblown
    criticism of the Crowns advice.  Her view that the Crowns advice was
    cavalier or reckless, or at least careless or negligent and that it demonstrated
    a clear disregard for the respondents s. 8 rights was simply unfounded on
    the record, in my respectful opinion.  The genesis for this view of the Crowns
    advice appears to be two-fold: the trial judge thought the advice was wrong;
    and she was particularly influenced by the fact that neither Sgt. Rimnyak nor
    Mr. Kelly took notes of their conversation.
[81]

I confess, I do not understand the relevance of this latter fact, but it
    seems to have taken on a life of its own in the case.  No one is disputing that
    Mr. Kelly gave the go-ahead advice that he is said to have given.  What else
    mattered about the conversation (which might well be protected by
    solicitor/client privilege, in any event) for these purposes?  The police were
    only interested in the advice on whether to proceed or not to proceed.  Mr.
    Kelly was surely not expected to give a memorandum-of-law dissertation to Sgt.
    Rimnyak and Cpl. Herrington about the pros and cons of the jurisprudence he
    considered in arriving at his recommendation, and record that dissertation.  While
    it would have been preferable if he had made notes of the discussion  as the
    Crowns guidelines provided  I fail to see what turns on his failure to do so
    in these circumstances.  If the tenor of the advice he had given was at issue,
    it might be different.  But it was not.
[82]

Mr. Kelly testified that he gave the best advice regarding computer
    searches that [he] was able [to give],
with regard to the state of the law
    at that time
.  The trial judge made no finding that she did not accept
    this evidence.  Indeed, she did not refer to it.
[83]

Ms. Ives concedes that the general law relating to computer searches
    was and remains unsettled, but she argues that the inapplicability of the
    plain view doctrine to the video files was obvious.
[8]
Although I have concluded that the plain view doctrine could not justify the
    seizure of those files, I do not think the conclusion that the police were
    entitled to proceed without a further warrant was so obvious at the time the
    Crowns advice was given (or, indeed, before this decision by the trial judge).
[84]

The advice was given in November 2005.  At that time, both the Alberta
    Court of Appeals decision in
R. v. Weir
(2001), 156 C.C.C. (3d) 188 and
    the decision of the Ontario Superior Court in
R. v. Lefave
, [2003] O.J.
    No. 3861 provided some support for Mr. Kellys opinion.  In
Weir
, the
    police had a warrant to seize a computer and did so.  Without placing any
    limitation on the data extraction or analysis that could be permitted, the court
    simply stated, at para. 19, that [a]s long as the CPU was properly seized,
the
    information contained in it
could be extracted at a later date (emphasis
    added).  In
Lefave
the police seized a laptop computer incident to an
    arrest for communicating a threat over the Internet, and while searching the
    computer found evidence of child pornography.  They sought advice from the
    Crown who told them they could proceed without a warrant.  Dunn J. gave
    credence to this advice when he found no s. 8 breach, relying on the plain view
    doctrine to do so.
[85]

There was no appellate authority at the time governing the application
    of the plain view doctrine or of s. 489 of the
Criminal Code
in the
    computer search context.
Morelli
had not yet been decided, nor had the
    American authorities such as
United States v. Comprehensive Drug Testing
    Inc.
or
United States v. Williams
, mentioned above.  Even later, in
    2007, Justice Clarke of the Ontario Court of Justice acknowledged that
    justifiable searches will often require sweeping examinations of all data on a
    hard drive and noted that the limitations on such searches remained
    unresolved:
Bishop
, at paras. 38-39.  And in
Giles
, the British
    Columbia Supreme Court permitted the search of the entire contents of a
    Blackberry seized incidental to an arrest on the theory that [the] device was
    meaningless without its contents and that once an item is seized for use in a
    criminal investigation, the police are entitled to subject it to technical
    analysis to determine its evidentiary significance: paras. 56-57.
[86]

Although the law has evolved to the point where the Crowns advice in
    this case has turned out to be wrong, it does not follow that this ought to
    have been obvious from the beginning and that the Crowns advice was
    negligent, reckless or in wilful disregard of the respondents
Charter
rights.  To the contrary, the advice had some support in the authorities and cannot
    be said to have been unreasonable at the time, in my view.  It simply turned
    out to be incorrect.
[87]

Thus, while the Crowns advice may have been unsound, in the sense
    that it ultimately turned out to be erroneous in the circumstances, the
    findings that it was cavalier or reckless or at least negligent and that it
    demonstrated a clear disregard for the respondents s. 8 rights are simply
    unreasonable on this record.
[88]

The trial judge compounded her error in this regard by jumping from her
    view that the Crowns advice was cavalier or reckless to her conclusion that
    this represented a systemic failure in the office of the Crown.  There was no
    evidence to support this jump.  The Crown had a guideline in place for dealing
    with consultations between Crown attorneys and police respecting warrants
    (albeit one not followed in this particular case, in terms of note-taking). 
    The Crown consulted was a senior Crown with a great deal of experience in the
    field.  There is no suggestion in the record of any other incident  much less
    widespread incidents justifying the use of the word systemic  where the
    Crowns advice in such circumstances had been found wanting (indeed, in
LeFave
it appeared to have been vindicated).
[89]

Yet the trial judge concluded that the fact that an error occurred suggests
    a systemic problem or failure.  She went on almost immediately to observe that
    systemic failures are precisely the type of concerns that s. 24(2) is aimed
    at and to her final determination that, although it was not at the extreme end
    of the spectrum, the breach was still a serious infringement of the
    respondents s. 8 rights.
[90]

These mistaken views moved the trial judge towards excluding the
    evidence.  They played a critical role both in her assessment of the seriousness
    of the breach (the first
Grant
factor), and in the ultimate balancing of
    all three factors in determining whether admitting the impugned evidence would
    bring the administration of justice into disrepute.  Because they undermined
    her conclusions in principle, the s. 24(2) analysis must be reconsidered by
    us.  Having considered all the factors and circumstances, I arrive at a
    different conclusion than did the trial judge.  For the reasons that follow, I
    would not exclude the video files containing child pornography from the
    evidence.
The
    Seriousness of the Breach
[91]

I accept that the
Charter
breach was somewhat serious, given the
    heightened expectation of privacy the jurisprudence demonstrates an individual
    enjoys in the contents of his or her computer: see
Morelli
, at paras. 1
    and 99.  That said, I do not agree that the search was as egregious a breach as
    the trial judge made it out to be.
[92]

On this record, the conduct of the police cannot be said to be anything
    other than conduct carried out in good faith.  Sergeant Rimnyak was meticulous
    in seeking the advice he needed before proceeding.  He initially asked the
    investigating officer, Cpl. Herrington, to make inquiries of the Crown, and
    even when she reported that he was entitled to go ahead with the full search he
    went back to the Crown and spoke to Mr. Kelly himself in order to ensure that
    the technical nature of what was involved was understood.  The police, who had
    originally gone in with a warrant, believed they had the lawful authority to
    continue without obtaining a fresh warrant.
[93]

For the reasons outlined above, I do not accept that the Crown acted in
    bad faith.  Indeed, I do not think that simply because the advice the Crown
    gave turned out several years later to be incorrect in law, the Crown was not
    acting in good faith.  Legal opinions are crafted every day that turn out to be
    unsupported when the subject matter of the opinion ultimately gets to trial. 
    It does not follow that the authors of those opinions were not acting in good
    faith when they provided them.
[94]

Although, as I have said, the breach was somewhat serious, it was more
    akin to the breach described by Fish J. in
Morelli
, at para. 99:
First, the
Charter
-infringing
    state conduct in this case was the search of the accuseds home and the seizure
    of his personal computer, his wifes laptop computer, several videotapes, and
    other items.  The search and seizure were unwarranted, but not warrantless:
    they were conducted pursuant to a search warrant by officers who believed they
    were acting under lawful authority.  The executing officers did not wilfully or
    even negligently breach the
Charter
.  These considerations favour
    admission of the evidence.  To that extent, the search and seizure cannot be
    characterized as particularly egregious.
[95]

The seriousness of the breach factor favours admission of the evidence
    in this case.
The Impact of
    the Breach
[96]

The breach had considerable impact on the
Charter
-protected
    rights of the respondent, however.  For this part of the analysis, the
    intrusion upon the respondents reasonable expectation of privacy in the
    portions of the computer contents the police were not entitled to search takes
    on particular significance.  The reasonable expectation is very high. 
    Therefore a violation of it is very serious.
[97]

I have already rejected the Crowns argument that an individual loses
    all reasonable expectation of privacy in a computer once  as in the case of a
    physical object  it is lawfully seized.  Computers are very different, as the
    jurisprudence has made clear.  Nor do I accept that there is a significantly reduced
    expectation of privacy in the contents of the computer that police are not
    entitled to examine because of a prior lawful seizure of the computer entitling
    the police to search other parts of the contents.  An individual does not lose
    his or her reasonable expectation of privacy in places in a home that police
    are not lawfully entitled to search.  Computer contents are no different for
    these purposes, in my opinion.
[98]

Thus, the impact of the breach on the
Charter
-protected s. 8
    rights of the respondent is significant here.  This weighs in favour of
    exclusion of the evidence.
Societys
    Interest in a Trial on the Merits
[99]

Turning to the third part of the
Grant
analysis, societys
    interest in having serious criminal allegations adjudicated on their merits is
    also high.  The evidence is important to the Crowns case, although the Crown
    will still be able to proceed with charges arising out of the image files
    seized.  The evidence is real, not conscripted, and it is reliable.
[100]

These
    factors weigh in favour of not excluding the evidence at trial.
Balancing the Criteria
[101]

At the end
    of the day, the
Grant
approach requires a determination of whether the
    administration of justice would be brought into disrepute by the inclusion of
    the impugned evidence.  It is the long-term view of this notion that counts,
    not societys unconsidered reaction to a particular case.  As McLachlin C.J.
    and Charron J. noted in
Grant
, at para 68:
The phrase bring the
    administration of justice into disrepute must be understood in the long-term
    sense of maintaining the integrity of, and public confidence in, the justice
    system.  Exclusion of evidence resulting in an acquittal may provoke immediate
    criticism.  But s. 24(2) does not focus on immediate reaction to the individual
    case.  Rather it looks to whether the overall repute of the justice system,
    viewed in the long term, will be adversely affected by admission of the
    evidence.
[102]

Two of the
    three
Grant
criteria work in favour of not excluding the video files, in
    my opinion.  Balancing the factors is not simply a mathematical exercise. 
    However, I am satisfied in all the circumstances that the administration of
    justice would be brought into disrepute more, in the long-term, if the video
    file evidence is excluded rather than included.  The police acted in good faith
    throughout, believing they had the lawful right to continue their search of the
    computer.  While the Crowns advice turned out to be incorrect in the end, the
    Crown did not fail to act in good faith.  Crimes involving child pornography
    are among the most abhorrent in society.  Societys interest in having these
    charges tried on their merits, with the important, reliable and real evidence
    that is available being tendered, is very high.
[103]

Balancing
    all of the factors, I would not exercise the courts discretion to exclude the
    evidence of child pornography contained in the video files seized in
    contravention of the respondents s. 8
Charter
rights.
DISPOSITION
[104]

For the
    foregoing reasons, I would allow the appeal, set aside the acquittal, and order
    a new trial.
[105]

In
    closing, I would like to thank counsel for their helpful presentations and
    materials in this difficult case.
R.A. Blair J.A.
I agree J.C.
    MacPherson J.A.
I agree Gloria Epstein
    J.A.
RELEASED:  October 11, 2011

[1]
Appellants factum, paras. 4 and 59.


[2]
The seller of the motorcycle.


[3]
The witnesses distinguished between image files and video files for the
    purposes of this proceeding.  By adopting that terminology in these reasons, I
    do not mean to suggest that video files may not contain images from a technical
    perspective.


[4]

R. v. Grant
, [2009] 2 S.C.R. 353, at paras. 67-71.


[5]

United States v. Tamura
, 694 F. 2d 591, at p. 595-96 (9th Cir. 1982).
Tamura
holds that where relevant and irrelevant documents are intermingled, the police
    must engage in an intermediate step of sorting various types of documents and
    then only searching the ones specified in a warrant. Where officers come across
    relevant documents so intermingled with irrelevant documents that they cannot
    feasibly be sorted at the site, the officers may seal or hold the documents
    pending approval by a magistrate of the conditions and limitations on a further
    search through the documents.  Whether an intermediate-step approach should be
    adopted in this jurisdiction is not an issue that needs to be decided in this
    case.


[6]
This passage and the one below were also included in the majority opinion in
    the revised
en banc
decision.


[7]
The pertinent wording is any thing that the [officer or person] believes on
    reasonable grounds falls within paragraphs (a)-(c).  Here, the most pertinent
    paragraph is (c)  anything that will afford evidence in respect of an
    offence against the
Criminal Code
or another federal statute.


[8]
Respondents factum, para. 55(c).
